internal_revenue_service department of the treasury yt43 of -o covel washington dc contact person telephone number tn reference to date mar op e eo t ein do legend z o o u dear sir or madam this is in reply to your request for a ruling under sec_4943 of the internal_revenue_code for a five year extension of the period within which you are normally allowed to dispose_of certain excess business_assets acquired by gift or bequest your ruling_request was filed prior to the close of the five year period within which a private_foundation is required by sec_4943 of the code to dispose_of such holdings you have been recognized as exempt from federal_income_tax under sec_501 within the meaning of sec_509 of the code and are a private_foundation you were established by the directors of m several years prior to receiving this bequest you believed you were ago the widow of one of m’s co-founders died and you received additional shares of stock in m through her will this bequest your holdings in m increased to less than percent complying with the percent de_minimis holding rule set forth in sec_4943 c c of the code however the information you submitted indicates that the extent of your holdings in m has exceeded the two percent de_minimis holdings exception without the information the additional shares you received by bequest provided indicates that since you received the bequest m has redeemed shares of stock on several occasions stock redemptions your holdings in m and later in n decreased in spite of these as a result of has not re during the same time period when you received the bequest m‘s directors negotiating the sale of disagreements developed between key parties in m attempted to sell the entire company the company was complicated by the fact that m operated two distinct businesses and management and accounting for the two divisions was not accounted for separately further complicated because one of the two lines of business which ultimately became n represented that after several failed attempts m was eventually able to enter into an agreement with o to purchase the profitable side of the business which kept the name m the nonprofitable line_of_business n was established as an independent company m was then merged with o year permitted_holding period for stock received by bequest the sale to o occurred within the had become unprofitable negotiations were you have a new management team for n was brought together and new plans were developed in an attempt to make n profitable again although the new team is now running the company n continues to be in need of significant improvements because of the changes already made the value of the company reasonably is expected to increase changes were in place the 5-year extended permitted_holding period had almost expired and as of the date of this letter the period has expired however by the time the you represent that you have represented that your trustees have considered the option of contributing the stock to another charity you concluded that this would be because the stock is expected to remain unmarketable for the foreseeable future however a disservice to the recipient therefore you have requested a five-year extension of time within which to dispose_of the shares you currently have in n your request for an extension was filed with the service prior to the end of the s-year extended permitted_holding period have represented that currently the stock could only be sold for a price that is less than fair_market_value required sec_4943 reduce your excess_business_holdings has been submitted to the proper state authority and that office had no objections to b ii of the code the plan to in addition as you it sec_50l c of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable or educational_purposes sec_509 of the code provides that unless specifically excepted a domestic or foreign organization described in sec_50l c subject_to the excise_taxes of chapter a private_foundation and is re sec_4943 of the code imposes a tax on the excess_business_holdings of any private_foundation in a business_enterprise during any taxable_year sec_4943 of the code defines the term excess_business_holdings as meaning with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remairing holdings of the foundation in such enterprise to be permitted holdings sec_4943 a of the code provides that the permitted holdings of any private_foundation in an incorporated business_enterprise are i percent of the voting_stock reduced by ii the percentage of the voting_stock owned by all disqualified persons sec_4943 c provides that a private_foundation shall not be treated as having excess_business_holdings in any corporation in which it together with all other private_foundations which are described in sec_4946 not more than percent of the voting_stock and not more than percent in value of all outstanding shares of all classes of stock h owns sec_4943 c a of the code provides that with certain exceptions not applicable here there is a change in the holdings in a business_enterprise other than by purchase by the private_foundation or by a disqualified_person which causes the private_foundation to have excess_business_holdings in such enterprise the interest of the foundation in such enterprise immediately after such change shall while held by the foundation be treated as held by a disqualified_person rather than by the foundation during the year period beginning on the date of such change in holdings if after date sec_4943 provides that the secretary may extend for an additional year period the period under subparagraph for disposing of excess_business_holdings in the case of an unusually large gift or bequest of diverse business holdings or holdings with complex corporate structures if - a the foundation establishes that - i diligent effort to dispose_of such holdings have been made within the initial 5-year period and re ii disposition within the initial 5-year period has not been possible except at value by reason of such size and complexity or diversity of such holdings a price substantially below fair market b before the close of the initial 5-year period - i the private_foundation submits to the secretary a plan for disposing of all of the excess_business_holdings involved in the extension and the private_foundations submits the plan described to the attorney_general or other appropriate state ii in clause i official having administrative or supervisory authority or responsibility with respect to the foundation’s disposition of the excess_business_holdings involved an d submits to the secretary any response received by the private_foundation from the attorney_general or other appropriate state official to such plan during such 5-year period and c the secretary determines that such plan can reasonably be expected to be carried out before the close of the extension period sec_53_4943-4 da a of the foundation and similar excise_tax regulations provides that in general when the percentage of the holdings in a business_enterprise held by a private_foundation and all disqualified persons together or when the percentage of the holdings of a private_foundation alone in such business_enterprise deceases such holdings may not be increased you indicate that you received additional shares in m by the information you submitted indicates that however your stock holdings in m and what became n prior to this bequest you held bequest more than years ago slightly more than percent of the outstanding shares in m and you the bequest raised your holdings to less than percent were able to divest of a portion of the underlying assets of m during the year period after you received the additional shares in m changed minimally the company is currently unprofitable and that you have been unable or unwilling to divest yourself of your holdings because you believe that you cannot get fair_market_value for the shares you hold recovering and you expect the value of your holdings to increase you have considered other ways to dispose_of your excess_business_holdings but have rejected them prior to receiving the bequest your stock holdings have the permitted percent de_minimis holdings exception set forth furthermore there have in sec_4943 c been several stock redemptions between the date upon which you received the bequest and the date you requested this ruling however you have also indicated that the company is in addition it appears thac of the code exceeded bic re sec_4943 provides that the secretary may extend for an additional year period the period under subparagraph however in addition for disposing of excess_business_holdings to properly filing a request with the service and the proper state authorities for the service to grant such an extension a private_foundation must show that it has made diligent efforts to dispose_of such holdings and that disposition of the shares of stock within this period has not been possible except at substantially below fair_market_value a price based upon the information available we have concluded that we cannot grant your request to extend the time during which you have to dispose_of your excess_business_holdings that you had excess_business_holdings during all or a portion of the bequest was not the period prior to receiving this bequest an unusually large gift and the amount of your excess business you have had opportunities holdings are not exceptionally large to reduce your holdings during several stock redemptions and you have indicated that other avenues to divest yourself of your excess_business_holdings were and still are available it appears accordingly your request for additional time under sec_4943 holdings in n is hereby denied of the code to dispose_of your excess business if you have any questions please contact the person whose name and telephone number appear at the heading of this letter for other matters including questions concerning reporting requirements please contact your key district_director we are informing your key district_director of this ruling because this letter could help resolve any question about your exempt status you should keep it in your permanent records this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it sincerely yours ignad gariand a cartet garland a carter chief exempt_organizations technical branch bl
